Case 1:20-cv-22947-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 1 of 20




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                   CASE:

  CARLOS BRITO,

              Plaintiff,
  v.

  EQUITY ONE (COUNTRY WALK) LLC;
  SACHI FOOD CORP; SYLSOR, CORP.;
  HOLIDAY CVS, L.L.C.; BC 210, LLC,
  and CALIMAS CORP.,

          Defendants.
  ______________________________________/

                                               COMPLAINT

         Plaintiff, CARLOS BRITO, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues EQUITY ONE (COUNTRY WALK)

  LLC; SACHI FOOD CORP; SYLSOR, CORP.; HOLIDAY CVS, L.L.C. HOLIDAY CVS,

  L.L.C., BC 210, LLC, and CALIMAS CORP (hereinafter “Defendants”), and as grounds alleges:

                                JURISDICTION, PARTIES. AND VENUE

         1.          This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.           The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

  2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.
Case 1:20-cv-22947-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 2 of 20




         4.        Plaintiff, CARLOS BRITO, is an individual over eighteen years of age, with a

  residence in Miami-Dade County, Florida, and is otherwise sui juris.

         5.        At all times material, Defendant, EQUITY ONE (COUNTRY WALK) LLC,

  owned and operated a commercial retail center 13707 SW 152nd Street., Miami, Florida

  (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

  place of public accommodation in Miami-Dade County, Florida.

         6.        At all times material, Defendant, EQUITY ONE (COUNTRY WALK) LLC, was

  a foreign limited liability company organized under the laws of Delaware with its principal place

  of business in Jacksonville, Florida.

         7.        At all times material, Defendant, SACHI FOOD CORP, owned and operated a

  commercial restaurant at 13707 SW 152nd Street, Miami, Florida (hereinafter the “Commercial

  Property”) and conducted a substantial amount of business in that place of public accommodation

  in Miami-Dade County, Florida. Defendant SACHI FOOD CORP holds itself out of the public as

  “Teriyaki Madness.”

         8.        At all times material, Defendant, SACHI FOOD CORP, was a Florida profit

  corporation organized under the laws of Florida with its principal place of business in Miami,

  Florida.

         9.        At all times material, Defendant, SYLSOR, CORP. owned and operated a

  commercial shopping center 13707 SW 152nd Street, Miami, Florida (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade County, Florida. Defendant SYLSOR, CORP. holds itself out to

  the public as “Subway.”

                                                 2
Case 1:20-cv-22947-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 3 of 20




         10.       At all times material, Defendant, SYLSOR, CORP., was a Florida profit

  corporation organized under the laws of Florida with its principal place of business in Miami,

  Florida.

         11.       At all times material, Defendant, HOLIDAY CVS, L.L.C. owned and operated a

  commercial shopping center 13707 SW 152nd Street, Miami, Florida (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade County, Florida. Defendant HOLIDAY CVS, L.L.C. holds itself

  out to the public as “CVS.”

         12.       At all times material, Defendant, HOLIDAY CVS, L.L.C., was a Florida limited

  liability company organized under the laws of Florida with its principal place of business in

  Woodsocket, Rhode Island.

         13.       At all times material, Defendant, BC 210, LLC owned and operated a commercial

  shopping center 13707 SW 152nd Street, Miami, Florida (hereinafter the “Commercial Property”)

  and conducted a substantial amount of business in that place of public accommodation in Miami-

  Dade County, Florida. Defendant BC 210, LLC holds itself out to the public as “Mooyah Burger.”

         14.       At all times material, Defendant, BC 210, LLC, was a Florida limited liability

  company organized under the laws of Florida with its principal place of business in Miami, Florida.

         15.       At all times material, Defendant, CALIMAS CORP, was a Florida limited

  liability company organized under the laws of Florida with its principal place of business in Miami,

  Florida.

         16.       At all times material, Defendant, CALIMAS CORP owned and operated a

  commercial shopping center 13707 SW 152nd Street, Miami, Florida (hereinafter the

                                                   3
Case 1:20-cv-22947-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 4 of 20




  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade County, Florida. Defendant CALIMAS CORP holds itself out to

  the public as “Ernesto’s Taco Shop.”

         17.        Venue is properly located in the Southern District of Florida because Defendants’

  Commercial Property is located in Miami-Dade County, Florida, Defendants regularly conduct

  business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                     FACTUAL ALLEGATIONS

         18.        Although over twenty-eight (28) years have passed since the effective date of Title

  III of the ADA, Defendants have yet to make its facilities accessible to individuals with disabilities.

         19.        Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

  extensive publicity the ADA has received since 1990, Defendants continue to discriminate against

  people who are disabled in ways that block them from access and use of Defendants’ businesses

  and properties.

         20.        The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance

         21.         Plaintiff, CARLOS BRITO, is an individual with disabilities as defined by and

  pursuant to the ADA. Plaintiff, CARLOS BRITO, is, among other things, a paraplegic (paralyzed

  from his T-6 vertebrae down) and is therefore substantially limited in major life activities due to

  his impairment, including, but not limited to, not being able to walk or stand. Plaintiff requires the

  use of a wheelchair to ambulate.

                                                    4
Case 1:20-cv-22947-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 5 of 20




         22.      Defendant, EQUITY ONE (COUNTRY WALK) LLC, owns, operates and

  oversees the Commercial Property, its general parking lot and parking spots.

         23.       The subject Commercial Property is open to the public and is located in Miami,

  Miami-Dade County, Florida.

         24.      The individual Plaintiff visits the Commercial Property and businesses located

  within the Commercial Property, regularly, to include visits to the Commercial Property and

  businesses located within the Commercial Property on or about June 9, 2020, and encountered

  multiple violations of the ADA that directly affected his ability to use and enjoy the Commercial

  Property and businesses located therein. He often visits the Commercial Property and businesses

  located within the Commercial Property in order to avail himself of the goods and services offered

  there, and because it is approximately five (5) miles from his residence, and is near his friends’

  residences as well as other businesses and restaurants he frequents as a patron. He plans to return

  to the Commercial Property and the businesses located within the Commercial Property within

  two (2) months of the filing of this Complaint.

         25.      Plaintiff resides nearby in the same County and state as the Commercial Property

  and the businesses located within the Commercial Property, has regularly frequented the

  Defendants’ Commercial Property and the businesses located within the Commercial Property for

  the intended purposes because of the proximity to his and his friends’ residences and other

  businesses that he frequents as a patron, and intends to return to the Commercial Property and

  businesses located within the Commercial Property within two (2) months from the filing of this

  Complaint.

         26.      The Plaintiff found the Commercial Property, and the businesses located within

                                                    5
Case 1:20-cv-22947-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 6 of 20




  the Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and businesses located within the Commercial Property and

  wishes to continue his patronage and use of each of the premises.

         27.        The Plaintiff has encountered architectural barriers that are in violation of the

  ADA at the subject Commercial Property, and businesses located within the Commercial Property.

  The barriers to access at the Commercial Property, and the businesses located within the

  Commercial Property have each denied or diminished Plaintiff’s ability to visit the Commercial

  Property, and businesses located within the Commercial Property, and have endangered his safety

  in violation of the ADA. The barriers to access, which are set forth below, have likewise posed a

  risk of injury(ies), embarrassment, and discomfort to Plaintiff, CARLOS BRITO, and others

  similarly situated.

         28.        Defendants, EQUITY ONE (COUNTRY WALK) LLC; SACHI FOOD CORP;

  SYLSOR, CORP.; HOLIDAY CVS, L.L.C.; BC 210, LLC; and CALIMAS CORP., own and/or

  operate a place of public accommodation as defined by the ADA and the regulations implementing

  the ADA, 28 CFR 36.201 (a) and 36.104. Defendants, EQUITY ONE (COUNTRY WALK)

  LLC; SACHI FOOD CORP; SYLSOR, CORP.; HOLIDAY CVS, L.L.C.; BC 210, LLC; and

  CALIMAS CORP are responsible for complying with the obligations of the ADA. The place of

  public accommodation that Defendants, EQUITY ONE (COUNTRY WALK) LLC; SACHI

  FOOD CORP; SYLSOR, CORP.; HOLIDAY CVS, L.L.C.; BC 210, LLC, and CALIMAS

  CORP., own and operate the Commercial Property Business located 13707 SW 152nd Street,

  Miami, Florida.

         29.        Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing

                                                   6
Case 1:20-cv-22947-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 7 of 20




  threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and the businesses located within the Commercial Property,

  including but not necessarily limited to the allegations in Counts I through VI of this Complaint.

  Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

  at the Commercial Property, and businesses located within the Commercial Property, in violation

  of the ADA. Plaintiff desires to visit the Commercial Property and businesses located therein, not

  only to avail himself of the goods and services available at the Commercial Property, and

  businesses located within the Commercial Property, but to assure himself that the Commercial

  Property and businesses located within the Commercial Property are in compliance with the ADA,

  so that he and others similarly situated will have full and equal enjoyment of the Commercial

  Property, and businesses located within the Commercial Property without fear of discrimination.


         30.      Defendant, EQUITY ONE (COUNTRY WALK) LLC, as landlord and owner of

  the Commercial Property Business, is responsible for all ADA violations listed in Counts I through

  VI.

         31.      Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and businesses located within the Commercial Property, but not

  necessarily limited to the allegations in Counts I through VI of this Complaint. Plaintiff has

  reasonable grounds to believe that he will continue to be subjected to discrimination at the

  Commercial Property, and businesses within the Commercial Property, in violation of the ADA.

  Plaintiff desires to visit the Commercial Property and businesses within the Commercial Property,

  not only to avail himself of the goods and services available at the Commercial Property and


                                                  7
Case 1:20-cv-22947-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 8 of 20




   businesses located within the Commercial Property, but to assure himself that the Commercial

   Property, and businesses located within the Commercial Property are in compliance with the ADA,

   so that he and others similarly situated will have full and equal enjoyment of the Commercial

   Property, and businesses located within the Commercial Property without fear of discrimination.

          32.       Defendants have discriminated against the individual Plaintiff by denying him

   access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

   and/or accommodations of the Commercial Property, and businesses located within the

   Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

        COUNT I – ADA VIOLATIONS AS TO THE COMMON AREAS, LANDLORD
                    AS TO EQUITY ONE (COUNTRY WALK) LLC

          33.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

   through 32 above as though fully set forth herein.

          34.       Defendant, EQUITY ONE (COUNTRY WALK) LLC, has discriminated, and

   continues to discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have

   accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer

   employees and gross receipts of $500,000 or less).         A list of the violations that Plaintiff

   encountered during his visit to the Commercial Property, include but are not limited to, the

   following:

          A. Parking

 i.   There are accessible parking spaces with signs that are mounted too low, violating Section

      4.6.4 of the ADAAG and Section 502.6 of the 2010 ADA Standards, whose resolution is

      readily achievable.

          B. Entrance Access and Path of Travel
                                                    8
Case 1:20-cv-22947-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 9 of 20




  i.     The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

         Violation: There are inaccessible routes from the public sidewalk and transportation stop.

         These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

         ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

         resolution is readily achievable.

 ii.     The Plaintiff had difficulty using ramps, as they are located on an excessive slope. Violation:

         Ramps at the facility contain excessive slopes, violating Section 4.8.2 of the ADAAG and

         Section 405.2 of the 2010 ADA Standards, whose resolution is readily achievable.

iii.     The Plaintiff had difficulty on the path of travel at the facility, as ramps do not have compliant

         handrails violating Section 4.8.5 of the ADAAG and Section 405.8 of the 2010 ADA

         Standards, whose resolution is readily achievable.

iv.      The Plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.

         Violation: There are curb ramps at the facility that contain excessive slopes, violating Section

         4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose

         resolution is readily achievable.

 v.      The Plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

         Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and 4.5.2

         of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

         achievable.

                             COUNT II – ADA VIOLATIONS
             AS TO EQUITY ONE (COUNTRY WALK) LLC AND SACHI FOOD CORP

             35.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

      through 32 above as though fully set forth herein.
                                                        9
Case 1:20-cv-22947-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 10 of 20




            36.       Defendants, EQUITY ONE (COUNTRY WALK) LLC and SACHI FOOD

     CORP, have discriminated, and continue to discriminate, against Plaintiff in violation of the ADA

     by failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a

     Defendant has 10 or fewer employees and gross receipts of $500,000 or less). A list of the

     violations that Plaintiff encountered during his visit to the Commercial Property, include but are

     not limited to, the following:

            A. Access to Goods and Services

   i.   There is seating provided at the facility that does not comply with the standards prescribed in

        Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

        resolution is readily achievable.

            B. Public Restrooms

   i.   The restroom signage is not mounted at the required location, violating Section 4.30.6 of the

        ADAAG and Section 703.4 of the 2010 ADA Standards, whose resolution is readily

        achievable.

 ii.    The Plaintiff could not enter the restroom without assistance, as the required maneuvering

        clearance was not provided due to objects on the floor. Violation: The restroom door does not

        provide the required latch side clearance due to a lack of maintenance violating Section 4.13.6

        of the ADAAG, 28 CFR 36.211, and Section 404.2.4 of the 2010 ADA Standards, whose

        resolution is readily achievable.

 iii.   The Plaintiff could not transfer to the toilet without assistance, as the side grab bar is not

        mounted at the required height. Violation: The grab bars do not comply with the requirements




                                                     10
Case 1:20-cv-22947-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 11 of 20




       prescribed in Section 4.16.4 & Figure 29 of the ADAAG and Section 609.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

                           COUNT III – ADA VIOLATIONS
             AS TO EQUITY ONE (COUNTRY WALK) LLC AND SYLSOR, CORP.

           37.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

    through 32 above as though fully set forth herein.

           38.       Defendants, EQUITY ONE (COUNTRY WALK) LLC and SYLSOR, CORP.,

    have discriminated, and continue to discriminate, against Plaintiff in violation of the ADA by

    failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a

    Defendant has 10 or fewer employees and gross receipts of $500,000 or less). A list of the

    violations that Plaintiff encountered during his visit to the Commercial Property, include but are

    not limited to, the following:

           A. Entrance Access and Path of Travel

  i.   The Plaintiff could not traverse through areas of the store, as the required 36” path isn’t

       provided due to objects that obstruct the path of travel. Violation: There isn’t a continuous path

       of travel connecting all essential elements of the store, in violation of Sections 4.2.1 & 4.3.3

       of the ADAAG, 28 CFR 36.211, and Section 403.5.1 of the 2010 ADA Standards, whose

       resolution is readily achievable.

 ii.   There are objects on the path of travel at the facility that protrude more than the maximum

       allowable, violating Section 4.4.1 of ADAAG and Section 307.2 of the 2010 ADA Standards,

       whose resolution is readily achievable.

           B. Access to Goods and Services



                                                    11
Case 1:20-cv-22947-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 12 of 20




   i.     There is seating provided at the facility that does not comply with the standards prescribed in

          Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

          resolution is readily achievable.

              C. Public Restrooms

   i.     The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

          wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

          4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

          readily achievable.

 ii.      The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

          provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

          and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

 iii.     The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

          12” above a grab bar obstructing its use. Violation: The grab bars do not comply with the

          requirements prescribed in Sections 4.16.4 & 4.26 of the ADAAG and Section 609.3 of the

          2010 ADA Standards, whose resolution is readily achievable.

 iv.      The Plaintiff could not transfer to the toilet without assistance, as the side grab bar is not at the

          required location. Violation: The grab bars do not comply with the requirements prescribed in

          Section 4.16.4 & Figure 29 of the ADAAG and Section 604.5.1 of the 2010 ADA Standards,

          whose resolution is readily achievable.

                             COUNT IV – ADA VIOLATIONS
            AS TO EQUITY ONE (COUNTRY WALK) LLC AND HOLIDAY CVS, L.L.C.

              39.      The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

       through 32 above as though fully set forth herein.
                                                         12
Case 1:20-cv-22947-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 13 of 20




            40.       Defendants, EQUITY ONE (COUNTRY WALK) LLC and HOLIDAY CVS,

     L.L.C., have discriminated, and continue to discriminate, against Plaintiff in violation of the ADA

     by failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a

     Defendant has 10 or fewer employees and gross receipts of $500,000 or less). A list of the

     violations that Plaintiff encountered during his visit to the Commercial Property, include but are

     not limited to, the following:

            A. Public Restrooms

   i.   The Plaintiff had difficulty using the toilet paper due to the roll not being located within a

        dispenser. Violation: Elements in the restroom are not readily accessible and usable by persons

        with disabilities, violating 28 CFR 36.211, whose resolution is readily achievable.

 ii.    The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

        required distance from the side wall. Violation: The water closet is mounted at a non-compliant

        distance from the side wall, violating Section 4.16.2 and Figure 28 of the ADAAG and Section

        604.2 of the 2010 ADA Standards, whose resolution is readily achievable.

 iii.   The Plaintiff had difficulty opening the restroom door without assistance, as the door pressure

        to operate the door was excessive. Violation: There are doors at the facility that require

        excessive force to open them, in violation of Section 4.13.11 of the ADAAG and Section

        404.2.9 of the 2010 ADA Standards, whose resolution is readily achievable.

                               COUNT V – ADA VIOLATIONS
                  AS TO EQUITY ONE (COUNTRY WALK) LLC AND BC 210, LLC

            41.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

     through 32 above as though fully set forth herein.

            42.       Defendants, EQUITY ONE (COUNTRY WALK) LLC and BC 210, LLC, have
                                                     13
Case 1:20-cv-22947-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 14 of 20




    discriminated, and continue to discriminate, against Plaintiff in violation of the ADA by failing,

    inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant

    has 10 or fewer employees and gross receipts of $500,000 or less). A list of the violations that

    Plaintiff encountered during his visit to the Commercial Property, include but are not limited to,

    the following:

           A. Entrance Access and Path of Travel

  i.   The plaintiff could not traverse through areas of the restaurant, as the required 36” path isn’t

       provided due to objects that obstruct the path of travel. Violation: There isn’t a continuous path

       of travel connecting all essential elements of the restaurant, in violation of Sections 4.2.1 &

       4.3.3 of the ADAAG, 28 CFR 36.211, and Section 403.5.1 of the 2010 ADA Standards, whose

       resolution is readily achievable.

           B. Access to Goods and Services

  i.   There is seating provided at the facility that does not comply with the standards prescribed in

       Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

       resolution is readily achievable.

           C. Public Restrooms

  i.   The plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

       clear floor space. Violation: The required clear floor space is not provided next to the toilet,

       violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

       ADA Standards, whose resolution is readily achievable.

 ii.   The plaintiff could not use the coat hook without assistance, as it is mounted too high.

       Violation: There are coat hooks provided for public use in the restroom, outside the reach

                                                    14
Case 1:20-cv-22947-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 15 of 20




       ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

       604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

                           COUNT VI – ADA VIOLATIONS
             AS TO EQUITY ONE (COUNTRY WALK) LLC AND CALIMAS CORP

           43.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

    through 32 above as though fully set forth herein.

           44.       Defendants, EQUITY ONE (COUNTRY WALK) LLC and CALIMAS CORP,

    have discriminated, and continue to discriminate, against Plaintiff in violation of the ADA by

    failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a

    Defendant has 10 or fewer employees and gross receipts of $500,000 or less). A list of the

    violations that Plaintiff encountered during his visit to the Commercial Property, include but are

    not limited to, the following:

           A. Access to Goods and Services

  i.   There is seating provided at the facility that does not comply with the standards prescribed in

       Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

       resolution is readily achievable.

           B. Public Restrooms

  i.   The Plaintiff had difficulty using the locking mechanism on the restroom door without

       assistance, as it requires tight grasping. Violation: The restroom door has non-compliant

       hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and Sections

       309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily achievable.




                                                    15
Case 1:20-cv-22947-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 16 of 20




 ii.      The Plaintiff had difficulty using the toilet paper due to the roll not being located within a

          dispenser. Violation: Elements in the restroom are not readily accessible and usable by persons

          with disabilities, violating 28 CFR 36.211, whose resolution is readily achievable.

 iii.     The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

          provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

          and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

 iv.      The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

          required distance from the side wall. Violation: The water closet is mounted at a non-compliant

          distance from the side wall, violating Section 4.16.2 and Figure 28 of the ADAAG and Section

          604.2 of the 2010 ADA Standards, whose resolution is readily achievable.

  v.      The Plaintiff could not transfer to the toilet without assistance, as the side grab bar is not at the

          required location. Violation: The grab bars do not comply with the requirements prescribed in

          Section 4.16.4 & Figure 29 of the ADAAG and Section 604.5.1 of the 2010 ADA Standards,

          whose resolution is readily achievable.

 vi.      The Plaintiff could not use the soap bottle without assistance, as it requires a tight grasp to

          operate. Violation: The soap dispensers require a tight grasp to operate in violation of Section

          4.27.4 of the ADAAG and Section 309.4 of the 2010 ADA Standards, whose resolution is

          readily achievable.

                                    RELIEF SOUGHT AND THE BASIS

              45.      The discriminatory violations described in Counts I through VI are not an

       exclusive list of the Defendants’ ADA violations.          Plaintiff requests an inspection of the

       Defendants’ places of public accommodation in order to photograph and measure all of the

                                                         16
Case 1:20-cv-22947-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 17 of 20




   discriminatory acts violating the ADA and barriers to access in conjunction with Rule 34 and

   timely notice. Plaintiff further requests to inspect any and all barriers to access that were concealed

   by virtue of the barriers' presence, which prevented Plaintiff, CARLOS BRITO, from further

   ingress, use, and equal enjoyment of the Commercial Business and businesses located within the

   Commercial Property; Plaintiff requests to be physically present at such inspection in conjunction

   with Rule 34 and timely notice. A complete list of the Subject Premises’ ADA violations, and

   the remedial measures necessary to remove same, will require an on-site inspection by Plaintiff’s

   representatives pursuant to Federal Rule of Civil Procedure 34.

          46.          The individual Plaintiff, and all other individuals similarly situated, have been

   denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

   privileges, benefits, programs and activities offered by Defendants, Defendants’ buildings,

   businesses and facilities; and has otherwise been discriminated against and damaged by the

   Defendants because of the Defendants’ ADA violations as set forth above. The individual

   Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

   damage without the immediate relief provided by the ADA as requested herein. In order to remedy

   this discriminatory situation, the Plaintiff requires an inspection of the Defendants’ place of public

   accommodation in order to determine all of the areas of non-compliance with the Americans with

   Disabilities Act.

          47.          Defendants have discriminated against the individual Plaintiff by denying him

   access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

   accommodations of its place of public accommodation or commercial facility, in violation of 42

   U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq.              Furthermore, Defendants continue to

                                                      17
Case 1:20-cv-22947-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 18 of 20




   discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to afford

   all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

   disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

   with a disability is excluded, denied services, segregated or otherwise treated differently than other

   individuals because of the absence of auxiliary aids and services.

          48.        Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has

   a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

   all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is

   entitled to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42

   U.S.C. § 12205 and 28 CFR 36.505.

          49.        A Defendant is required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for their place of public

   accommodation, the Plaintiff and all others similarly situated, will continue to suffer such

   discrimination, injury and damage without the immediate relief provided by the ADA as requested

   herein. In order to remedy this discriminatory situation, the Plaintiff requires an inspection of the

   Defendants’ place of public accommodation in order to determine all of the areas of non-

   compliance with the Americans with Disabilities Act.

          50.        Notice to Defendants is not required as a result of the Defendants’ failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

   and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

   or waived by the Defendant.

                                                     18
Case 1:20-cv-22947-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 19 of 20




          51.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff Injunctive Relief, including an order to alter the property where Defendants operate their

   businesses, located at and/or within the commercial property located at 13707 SW 152nd Street,

   Miami, Florida , the exterior areas, and the common exterior areas of the Commercial Property

   and businesses located within the Commercial Property, to make those facilities readily accessible

   and useable to the Plaintiff and all other mobility-impaired persons; or by closing the facility until

   such time as the Defendants cure the violations of the ADA.

          WHEREFORE, the Plaintiff, CARLOS BRITO, respectfully requests that this Honorable

   Court issue (i) a Declaratory Judgment determining Defendants at the commencement of the

   subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act, 42

   U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all

   readily achievable alterations to the facilities; or to make such facilities readily accessible to and

   usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

   to make reasonable modifications in policies, practices or procedures, when such modifications

   are necessary to afford all offered goods, services, facilities, privileges, advantages or

   accommodations to individuals with disabilities; and by failing to take such steps that may be

   necessary to ensure that no individual with a disability is excluded, denied services, segregated or

   otherwise treated differently than other individuals because of the absence of auxiliary aids and

   services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

   12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

   Title III of the Americans with Disabilities Act.


   Dated: July 16, 2020.
                                                    19
Case 1:20-cv-22947-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 20 of 20




                                      GARCIA-MENOCAL & PEREZ, P.L.
                                      Attorneys for Plaintiff
                                      4937 S.W. 74th Court
                                      Miami, Florida 33155
                                      Telephone: (305) 553-3464
                                      Facsimile: (305) 553-3031
                                      Primary E-Mail: ajperez@lawgmp.com
                                      Secondary E-Mails: bvirues@lawgmp.com
                                                            aquezada@lawgmp.com

                                      By: ___/s/_Anthony J. Perez________
                                             ANTHONY J. PEREZ
                                             Florida Bar No.: 535451
                                             BEVERLY VIRUES
                                             Florida Bar No.: 123713




                                        20
